Citation Nr: 0205224	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-27 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
bilateral leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1968 to June 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision that determined the 
veteran's claims for service connection for residuals of a 
right foot injury, an injury to the eyes, an ulcer disorder, 
and residuals of a bilateral leg injury were not well 
grounded.  In a July 2000 decision, the Board denied the 
claims for residuals of a right foot injury, an injury to the 
eyes, and an ulcer condition as not well grounded.  In that 
decision, the Board also determined that the claim for 
service connection for residuals of a bilateral leg injury 
was well grounded and remanded that issue for additional 
development and adjudication on the merits.  In an August 
2001 RO rating decision, service connection for residuals of 
a bilateral leg injury was denied.


FINDINGS OF FACT

1.  The veteran's right leg condition in service was acute 
and transitory, and resolved without residual disability.

2.  The veteran's current bilateral leg condition, first 
found in the 1990's, is not related to a disease or injury in 
service, including the acute right leg condition.


CONCLUSION OF LAW

A current bilateral leg condition, including fibromyalgia, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were published in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that all relevant evidence has been obtained with 
regard to the veteran's claim for service connection for 
residuals of a bilateral leg injury, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the current severity of the bilateral leg 
condition.  He and his representative have been provided with 
a statement of the case and supplemental statement of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In an August 
2001 letter, the RO also notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from September 1968 to June 
1970.

Service medical records show that the veteran was seen in May 
1969 while serving on the U.S.S. Aucilla for a contusion and 
abrasion of the right leg, and a contusion to the head of his 
penis, when a line ran out during an emergency break-away 
with the U.S.S. Saratoga and the end of the line caused him 
rope burn.  He was treated with an ice pack, bed rest, and 
Darvon for pain.  He was recommend for relief from duty for 
24 hours.  There was reportedly no disability.  

On medical examination in May 1970 for release from service, 
the veteran's legs were clinically normal.

VA and private medical records, including records received 
with documents from the Social Security Administration (SSA), 
show that the veteran was treated and evaluated for various 
conditions in the 1990's and 2001.  The more salient medical 
reports related to the claim being considered in this appeal 
are discussed below.

Private medical reports show that the veteran underwent left 
knee surgeries in 1994 after injuring his left knee in 1993 
or 1994.  In July 1994, he underwent left knee arthroscopy 
with partial medial meniscectomy.  The diagnosis was left 
knee posteromedial meniscal tear with synovitis.  In November 
1994, he underwent left knee arthroscopy with debridement and 
smoothing of the medial meniscus anteriorly and posteriorly 
and resection of the lateral plica.  The left knee diagnoses 
were synovitis, lateral plica/scar tissue, Grade I to 2 
medial chondromalacia, and meniscal irregularity most 
posterior and most anterior aspect of the medial meniscus.

Statements from a comrade of the veteran and a 
comrade/relative of the veteran dated in December 1996 and 
March 1997, respectively, are to the effect that the veteran 
sustained rope burns on a ship in service when lines broke 
and wrapped around his legs.  One statement is to the effect 
that the veteran could not perform his duties for 5 to 6 
days, and the other statement is to the effect that he could 
not perform his duties for one month after the injury to his 
legs.

Private medical reports reveal that MRI's (magnetic resonance 
imaging) scans of the veteran's lumbar spine and cervical 
spine were taken in June 1997.  The conclusions were disk 
degeneration at L5-S1 with narrowing and associated bilateral 
neural foraminal stenosis, disk degeneration at C5-6 as well 
as Luschka joint spondylosis producing moderate neural 
foraminal canal narrowing, and small contained disk 
herniations at C3-4 and to a larger extent at C5.

A private medical report shows that the veteran was examined 
in September 1997.  The veteran reported that his symptoms 
had begun with a knee injury in 1993.  The diagnosis was 
traumatic fibromyalgia syndrome with resultant neck and low 
back pain as well as diffuse pain effecting all 4 extremities 
in the anterior and posterior thorax.

SSA documents show that an Administrative Law Judge in 
January 1998 determined that the veteran was entitled to 
disability benefits commencing in September 1996.  The 
veteran's impairments that were considered to be "severe" 
under the Social Security Act were coronary artery disease 
and fibromyalgia.

A private medical report dated in February 1998 from the 
medical doctor who examined the veteran in September 1997 
notes that the veteran had received blunt trauma to his legs 
in service when he was struck by a cable.  The signatory 
opined that the veteran's current fibromyalgia was the result 
of the blunt trauma to his legs in service.

The veteran testified at a hearing in February 1998.  His 
testimony was to the effect that he was struck by a rope on 
the right leg in service, with resulting leg injuries that 
kept him away from work for awhile.  His testimony was to the 
effect that his current bilateral leg condition is the result 
of the trauma to his legs in service.

The veteran underwent a VA medical examination in March 2001 
pursuant to the July 2000 Board remand in order to determine 
the nature and extent of his bilateral leg disability, and to 
obtain an opinion as to the etiology of any bilateral leg 
condition found.  The examiner who reviewed the evidence in 
the veteran's file concluded that the veteran had 
fibromyalgia.  The examiner noted that the nature of the 
bilateral leg and arm condition was complicated by his 
cervical spine and lumbar spine disease.  The examiner opined 
that it was not at least as likely as not that the veteran's 
fibromyalgia and current bilateral leg condition was due to 
blunt injury that occurred in service.  The examiner noted 
that he reviewed the opinion in the February 1998 private 
medical report to the contrary and that he was not in 
agreement with that opinion.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence does not show that the veteran engaged in combat 
with the enemy while in service.  Hence, the provisions of 
38 U.S.C.A. § 1154(b) are not for application.

Service medical records show that the veteran was seen for a 
contusion and abrasion of the right leg in 1969 after 
sustaining a rope burn when a line or rope or cable broke 
away from a ship.  Statements from service comrades of the 
veteran as well as testimony from the veteran are to the 
effect that he sustained leg problems that kept him away from 
duty from 5 to 6 days to a month after sustaining leg 
injuries when the cable broke away from the ship.  The report 
of his medical examination in May 1970 for separation from 
service, however, shows no complaints or findings of any leg 
problem.  Nor do the service medical records note the 
presence of any leg disability after that incident.

The post-service medical records do not reveal the presence 
of right or left leg problems until the 1990's, many years 
after the veteran's separation from service.  Those records 
show that the veteran had left knee surgeries in 1994 related 
to an injury around that time, that he now has a bilateral 
leg problem associated with a lumbar spine disease, and 
fibromyalgia.  A medical doctor in a private medical report 
dated in February 1998 links the veteran's fibromyalgia to 
the cable or line accident in service, but that opinion is 
not supported by the examiner who examined the veteran in 
March 2001 at a VA medical facility.  That examiner reviewed 
the evidence in the veteran's file and opined that it was not 
at least as likely as not that the veteran's current leg 
problems, including fibromyalgia, were due to blunt injury to 
the legs that occurred in service.  The Board finds that this 
latter medical opinion is more credible because it is 
supported by a review of all the evidence of record.

Statements and testimony from the veteran are to the effect 
that his fibromyalgia is causally related to a leg injury in 
service, but this lay evidence is not sufficient to support a 
claim for service connection of a disability based on medical 
causation.  The evidence does not show that the veteran is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

After consideration of all the evidence, the Board finds that 
the veteran's right leg condition in service was acute and 
transitory, and resolved without residual disability.  The 
Board finds insufficient clinical findings to demonstrate the 
presence of a chronic leg disability in service or until the 
1990's.  38 C.F.R. § 3.303(b).  The Board also finds that the 
preponderance of the evidence is against a link between the 
veteran's current's leg problems, including fibromyalgia, and 
an injury or disease in service, including the accident that 
caused the acute right leg condition.

The preponderance of the evidence is against the claim for 
service connection for residuals of a bilateral leg injury, 
and the claim is denied.  Hence, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a bilateral leg injury is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

